Citation Nr: 1028173	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to VA payment for private hospital treatment received 
on October 11, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 decision by the United States Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.  At 
issue is the Veteran's claim for VA payment for medical services 
that he received on October 11, 2007, at a private hospital, 
Regional Medical Center Bayonet Point (RMC Bayonet Point).


FINDING OF FACT

On October 11, 2007, the Veteran was transported via emergency 
medical services to the emergency department at RMC Bayonet Point 
for complaints of abdominal pain, blood and tissue in his urine, 
and absence of bowel movements for nine days; he arrived at 8:57 
am, at which time the VA outpatient clinic (OPC) in New Port 
Richey was closed and the closest VAMC was 34 miles away.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred on October 11, at RMC Bayonet Point have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had medical treatment on October 11, 2007, at a 
private hospital, RMC Bayonet Point, which is in Hudson, Florida.  
He submitted a claim for VA payment for that treatment.


Congress has authorized VA payment or reimbursement for non-VA 
medical treatment of veterans under two provisions, 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.  Payment or reimbursement under 
38 U.S.C.A. § 1728 applies to unauthorized emergency medical 
treatment of veterans who have a service-connected disability, or 
who have certain other circumstances.  The Veteran does not have 
any condition for which service-connection has been established.  
His October 11, 2007, treatment was not under other circumstances 
that meet the criteria for payment or reimbursement under 
38 U.S.C.A. § 1728.  Therefore, 38 U.S.C.A. § 1728 is not 
applicable in this case.  Any VA payment or reimbursement would 
have to be warranted under 38 U.S.C.A. § 1725.  

Under 38 U.S.C.A. § 1725, Congress authorizes VA payment or 
reimbursement for unauthorized emergency medical treatment for 
non-service-connected conditions.  Payment or reimbursement under 
38 U.S.C.A. § 1725 may be made only if all of the following 
conditions are met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);



(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or the provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial 
of payment);


(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

The Veteran lives in Port Richey, Florida.  Mapping software 
indicates that the Veteran's home is about 4 miles from RMC 
Bayonet Point, about 5 miles from the VA OPC in New Port Richey, 
Florida, and about 34 miles from the Tampa VAMC.

The Veteran reports that he usually receives medical care at the 
New Port Richey VA OPC.  In situations that call for hospital 
care, he states, he goes to the Tampa VAMC.  He indicates that he 
underwent prostate and bladder surgery at the Tampa VAMC on 
October 3, 2007.  He reports that he was released from the Tampa 
VAMC to home, with a catheter in place, and instructions to 
remove the catheter at home at a later date.  He states that 
problems and symptoms that he experienced at home over the days 
following the surgery led to his treatment at RMC Bayonet Point 
on October 11, 2007.

Treatment records from RMC Bayonet Point show that on October 11, 
2007, the Veteran arrived at 8:57 am via emergency medical 
services (EMS).  A history was obtained from the Veteran and from 
paramedics.  The Emergency Physician Record noted the severity of 
pain being 6 out of 10, although another report indicated the 
pain was 4 out of 10.  He was triaged and placed in a room within 
a few minutes after his arrival.  He reported that his catheter 
had been out for two days, and that he was still passing blood 
and tissue.  He also reported abdominal pain.  He indicated that 
he had not had a bowel movement in 9 days, and that he presently 
had nausea.  Blood and urine testing and imaging were performed.  
The treating clinician listed diagnoses of urinary tract 
infection and constipation.  Disposition from treatment at RMC 
Bayonet Point was at 3:37 pm.

Following a review, a VA physician recommended disapproval of the 
reimbursement claim because VA facilities were available and the 
condition was not life threatening.  The physician noted that the 
Veteran apparently drove himself to the emergency department and 
that he could have gone to a VA facility especially since he was 
seen at about 9:00 am.  However, the physician was incorrect that 
the Veteran drove himself to RMC Bayonet Point.  The records from 
RMC Bayonet Point reflect that the Veteran arrived at that 
private facility via EMS.  While it is true that he arrived only 
a few minutes prior to 9:00 am, when the VA OPC was scheduled to 
open, it is unreasonable to expect EMS to be willing to transport 
a patient to a facility which was not yet open for business, if 
they would have been able to transport the Veteran to an 
outpatient clinic rather than a hospital in any event.  

In his December 2007 notice of disagreement (NOD), the Veteran 
stated that in October 2007 he was having problems with the 
catheter, and he contacted the Tampa VAMC by telephone.  He 
reported that the VAMC staff member directed him to go to the 
nearest emergency room.  In his March 2009 substantive appeal, 
the Veteran wrote that on the morning of October 11, 2007, he 
called the VA OPC in New Port Richey to try to be seen there.  He 
stated that the OPC did not open before 9:00 am, even for 
emergencies.  He stated that his neighbor called 911.  He stated 
that he was admitted to the emergency room at RMC Bayonet Point 
before 9:00 am.

In March 2010, the Veteran had a Travel Board hearing before the 
undersigned Veterans Law Judge.  The Veteran reported that after 
the October 3 surgery, even before he was released from the Tampa 
VAMC, he was concerned about the catheter because he had pain 
with urination.  He indicated that at some point after he was 
released, he was seen at an emergency room because no urine was 
passing.  He stated that a clinician removed the catheter and 
replaced it with a smaller catheter.  He reported that over the 
next days he passed blood and urine.  He stated that he removed 
the catheter at home, and that blood and urine flowed out when he 
did.  He indicated that he then experienced no problem for a few 
days, until an occasion when he was in the shower, and he passed 
blood.  That time the flow stopped on its own, he said.  He 
stated that while he was showering the next day, blood flowed 
again, and did not stop.  He reported that he then went to RMC 
Bayonet Point.

Upon review, the Board notes that the Veteran's DD Form 214 
reflects that he has only two years of high school education, and 
in testifying before the undersigned it was clear that he had 
only limited knowledge of general medical matters.  The VA 
physician who recommended denial of the claim noted the Veteran 
reported symptoms occurring for the prior week or two; however, 
the Veteran testified that the reason for going to RMC Bayonet 
Point included the fact that the bleeding would not stop 
following his shower, unlike on previous days.  

After resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran, as a lay person, believed an emergency 
situation existed, called 911, and was transported to the 
emergency room at RMC Bayonet Point, where he was noted to be in 
pain as high as 6 out of 10.  He arrived at that facility via EMS 
prior to the time in which the New Port Richey OPC was open for 
business, and the nearest VAMC was 34 miles away.  Thus, VA 
facilities were not feasibly available at the time the Veteran 
sought treatment on October 11, 2007 and a prudent layperson 
could reasonably have expected the absence of immediate medical 
attention to result in serious impairment.  There do not appear 
to be any other factors prohibiting reimbursement under 38 C.F.R. 
§ 17.1002, as noted in a May 2008 screening review memorandum 
prepared by VA.  Accordingly, the claim for reimbursement for the 
emergency services the Veteran received at RMC Bayonet Point on 
October 11, 2007 is granted.




ORDER

Entitlement to VA payment for emergency medical services that the 
Veteran received at Regional Medical Center Bayonet Point on 
October 11, 2007, is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


